Reck, J.
The abstract upon which the case is submitted for trial in this court fails to show that a decree or judgment, either final or interlocutory, was rendered in the case. Not one word is found in any manner indicating that a decision of any question was made by the court below. The abstract contains the pleadings and evidence and a copy of the judge’s certificate upon which the cause was tried, and nothing more. The counsel of the respective parties present arguments upon the merits of the case as disclosed by the testimony. From the argument of appellant we learn that the abstract is agreed upon.
Counsel for defendants move to dismiss the appeal on the ground that the abstract fails to show that it contains all the evidence and that any judgment was entered in the case. The objection first mentioned may be urged upon motion to dismiss or affirm as we have recently ruled. The abstract does not show that it contains all the evidence. The motion, ■therefore, must be sustained.
The other ground of the objection may be considered either upon motion or upon the submission, as it pertains to our jurisdiction to determine the case. We can entertain an appeal only when a judgment has been rendered from which an appeal, may be taken, and the judgment must be affirmatively shown. And we will dismiss the case, even though the parties fail to present the objection to us, for being jurisdictional in its nature the parties cannot waive it by silence or by consent. This court cannot try a case wherein no judgment has been entered in the court below. These points were ruled by this court in Pittman v. Pittman et al., 56 Iowa, 769. Appeal must be
Dismissed.